Exhibit 10.72

 

PERRY ELLIS INTERNATIONAL, INC.

 

2005 LONG-TERM INCENTIVE COMPENSATION PLAN

 



--------------------------------------------------------------------------------

PERRY ELLIS INTERNATIONAL, INC.

 

2005 LONG-TERM INCENTIVE COMPENSATION PLAN

 

TABLE OF CONTENTS

 

1.

  Purpose    1

2.

  Definitions    1

3.

  Administration    6

4.

  Shares Subject to Plan    7

5.

  Eligibility; Per-Person Award Limitations    8

6.

  Specific Terms of Awards    9

7.

  Certain Provisions Applicable to Awards    15

8.

  Code Section 162(m) Provisions    16

9.

  Change in Control    17

10.

  General Provisions    20

 

i



--------------------------------------------------------------------------------

PERRY ELLIS INTERNATIONAL, INC.

 

2005 LONG-TERM INCENTIVE COMPENSATION PLAN

 

1. Purpose. The purpose of this PERRY ELLIS INTERNATIONAL, INC. 2005 LONG-TERM
INCENTIVE COMPENSATION PLAN (the “Plan”) is to assist Perry Ellis International,
Inc., a Florida corporation (the “Company”), and its Related Entities (as
hereinafter defined) in attracting, motivating, retaining and rewarding
high-quality executives and other key employees, officers, directors,
consultants and other persons who provide services to the Company or its Related
Entities by enabling such persons to acquire or increase a proprietary interest
in the Company in order to strengthen the mutuality of interests between such
persons and the Company’s shareholders, and providing such persons with
performance incentives to expend their maximum efforts in the creation of
shareholder value.

 

2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below, in addition to such terms defined in Section 1 hereof.

 

(a) “Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Deferred Stock Award, Share granted as a bonus or in lieu of another award,
Dividend Equivalent, Other Stock-Based Award or Performance Award, together with
any other right or interest, granted to a Participant under the Plan.

 

(b) “Award Agreement” means any written agreement, contract or other instrument
or document evidencing any Award granted by the Committee hereunder.

 

(c) “Beneficiary” means the person, persons, trust or trusts that have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death or to which Awards or other rights are
transferred if and to the extent permitted under Section 10(b) hereof. If, upon
a Participant’s death, there is no designated Beneficiary or surviving
designated Beneficiary, then the term Beneficiary means the person, persons,
trust or trusts entitled by will or the laws of descent and distribution to
receive such benefits.

 

(d) “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 under the Exchange Act and any successor to such Rule.

 

(e) “Board” means the Company’s Board of Directors.

 

(f) “Cause” shall, with respect to any Participant, have the meaning specified
in the Award Agreement. In the absence of any definition in the Award Agreement,
“Cause” shall have the equivalent meaning or the same meaning as “cause” or “for
cause” set forth in any employment, consulting, or other agreement for the
performance of services between the Participant and the Company or a Related
Entity or, in the absence of any such agreement or any such definition in such
agreement, such term shall mean (i) the failure by the Participant to perform,
in a reasonable manner, his or her duties as assigned by the Company or a
Related Entity, (ii) any violation or breach by the Participant of his or her
employment, consulting or other similar agreement with the Company or a Related
Entity, if any, or any policies and

 



--------------------------------------------------------------------------------

procedures established from time to time by the Company or any Related Entity,
(iii) any violation or breach by the Participant of any non-competition,
non-solicitation, non-disclosure and/or other similar agreement with the Company
or a Related Entity, (iv) any act by the Participant of dishonesty or bad faith
with respect to the Company or a Related Entity, (v) use of alcohol, drugs or
other similar substances in a manner that adversely affects the Participant’s
work performance, or (vi) the commission by the Participant of any act,
misdemeanor, or crime reflecting unfavorably upon the Participant or the Company
or any Related Entity. The good faith determination by the Committee of whether
the Participant’s Continuous Service was terminated by the Company for “Cause”
shall be final and binding for all purposes hereunder.

 

(g) “Change in Control” means a Change in Control as defined with related terms
in Section 9(b) of the Plan.

 

(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.

 

(i) “Committee” means a committee designated by the Board to administer the
Plan; provided, however, that if the Board fails to designate a committee or if
there are no longer any members on the committee so designated by the Board,
then the Board shall serve as the Committee. The Committee shall consist of at
least two directors, and each member of the Committee shall be (i) a
“non-employee director” within the meaning of Rule 16b-3 (or any successor rule)
under the Exchange Act, unless administration of the Plan by “non-employee
directors” is not then required in order for exemptions under Rule 16b-3 to
apply to transactions under the Plan, (ii) an “outside director” within the
meaning of Section 162(m) of the Code, and (iii) “Independent”.

 

(j) “Consultant” means any person (other than an Employee or a Director, solely
with respect to rendering services in such person’s capacity as a director) or
entity who is engaged by the Company or any Related Entity to render consulting
or advisory services to the Company or such Related Entity.

 

(k) “Continuous Service” means the uninterrupted provision of services to the
Company or any Related Entity in any capacity of Employee, Director, Consultant
or other service provider. Continuous Service shall not be considered to be
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Related Entities, or any successor entities, in any
capacity of Employee, Director, Consultant or other service provider, or (iii)
any change in status as long as the individual remains in the service of the
Company or a Related Entity in any capacity of Employee, Director, Consultant or
other service provider (except as otherwise provided in the Award Agreement). An
approved leave of absence shall include sick leave, military leave, or any other
authorized personal leave.

 

(l) “Covered Employee” means an Eligible Person who is a “covered employee”
within the meaning of Section 162(m)(3) of the Code, or any successor provision
thereto.

 

(m) “Deferred Stock” means a right to receive Shares, including Restricted
Stock, cash or a combination thereof, at the end of a specified deferral period.

 

2



--------------------------------------------------------------------------------

(n) “Deferred Stock Award” means an Award of Deferred Stock granted to a
Participant under Section 6(e) hereof.

 

(o) “Director” means a member of the Board or the board of directors of any
Related Entity.

 

(p) “Disability” means a permanent and total disability (within the meaning of
Section 22(e) of the Code), as determined by a medical doctor satisfactory to
the Committee.

 

(q) “Dividend Equivalent” means a right, granted to a Participant under Section
6(g) hereof, to receive cash, Shares, other Awards or other property equal in
value to dividends paid with respect to a specified number of Shares, or other
periodic payments.

 

(r) “Effective Date” means the effective date of the Plan, which shall be the
date on which the Plan is approved by the Compensation Committee of the Board.

 

(s) “Eligible Person” means each officer, Director, Employee, Consultant and
other person who provides services to the Company or any Related Entity. The
foregoing notwithstanding, only employees of the Company, or any parent
corporation or subsidiary corporation of the Company (as those terms are defined
in Sections 424(e) and (f) of the Code, respectively), shall be Eligible Persons
for purposes of receiving any Incentive Stock Options. An Employee on leave of
absence may be considered as still in the employ of the Company or a Related
Entity for purposes of eligibility for participation in the Plan.

 

(t) “Employee” means any person, including an officer or Director, who is an
employee of the Company or any Related Entity. The payment of a director’s fee
by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.

 

(u) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

 

(v) “Fair Market Value” means the fair market value of Shares, Awards or other
property as determined by the Committee, or under procedures established by the
Committee. Unless otherwise determined by the Committee, the Fair Market Value
of a Share as of any given date shall be the closing sale price per Share
reported for stock listed on the principal stock exchange or market on which
Shares are traded on the date as of which such value is being determined or, if
there is no sale on that date, then on the last previous day on which a sale was
reported.

 

(w) “Good Reason” shall, with respect to any Participant, have the meaning
specified in the Award Agreement. In the absence of any definition in the Award
Agreement, “Good Reason” shall have the equivalent meaning or the same meaning
as “good reason” or “for good reason” set forth in any employment, consulting or
other agreement for the performance of services between the Participant and the
Company or a Related Entity or, in the absence of any such agreement or any such
definition in such agreement, such term shall mean (i) the assignment to the
Participant of any substantial duties or responsibilities inconsistent in any
material respect with the Participant’s duties or responsibilities as assigned
by the Company or a

 

3



--------------------------------------------------------------------------------

Related Entity, excluding for this purpose any action not taken in bad faith and
which is remedied by the Company or a Related Entity promptly after receipt of
notice thereof given by the Participant; (ii) any material failure by the
Company or a Related Entity to comply with its obligations to the Participant as
agreed upon, other than any failure not occurring in bad faith and which is
remedied by the Company or a Related Entity promptly after receipt of notice
thereof given by the Participant; or (iii) the Company’s or Related Entity’s
requiring the Participant to be based at any office or location outside of fifty
miles from the location of employment or service as of the date of Award, except
for travel reasonably required in the performance of the Participant’s
responsibilities.

 

(x) “Incentive Stock Option” means any Option intended to be designated as an
incentive stock option within the meaning of Section 422 of the Code or any
successor provision thereto.

 

(y) “Independent”, when referring to either the Board or members of the
Committee, shall have the same meaning as used in the rules of the Nasdaq Stock
Market or any national securities exchange on which any securities of the
Company are listed for trading, and if not listed for trading, by the rules of
the Nasdaq Stock Market.

 

(z) “Incumbent Board” means the Incumbent Board as defined in Section 9(b)(ii)
of the Plan.

 

(aa) “Option” means a right granted to a Participant under Section 6(b) hereof,
to purchase Shares or other Awards at a specified price during specified time
periods.

 

(bb) “Optionee” means a person to whom an Option is granted under this Plan or
any person who succeeds to the rights of such person under this Plan.

 

(cc) “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(i) hereof.

 

(dd) “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.

 

(ee) “Performance Award” shall mean any Award of Performance Shares or
Performance Units granted pursuant to Section 6(h).

 

(ff) “Performance Period” means that period established by the Committee at the
time any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are to
be measured, provided that such period shall be in excess of twelve (12) months.

 

(gg) “Performance Share” means any grant pursuant to Section 6(h) of a unit
valued by reference to a designated number of Shares, which value may be paid to
the Participant by delivery of such property as the Committee shall determine,
including cash, Shares, other property, or any combination thereof, upon
achievement of such performance goals during the Performance Period as the
Committee shall establish at the time of such grant or thereafter.

 

4



--------------------------------------------------------------------------------

(hh) “Performance Unit” means any grant pursuant to Section 6(h) of a unit
valued by reference to a designated amount of property (including cash) other
than Shares, which value may be paid to the Participant by delivery of such
property as the Committee shall determine, including cash, Shares, other
property, or any combination thereof, upon achievement of such performance goals
during the Performance Period as the Committee shall establish at the time of
such grant or thereafter.

 

(ii) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall include
a “group” as defined in Section 13(d) thereof.

 

(jj) “Prior Plan” means the Perry Ellis International, Inc. 2002 Equity
Compensation Plan, as amended and restated effective as of March 5, 2003.

 

(kk) “Related Entity” means any Subsidiary, and any business, corporation,
partnership, limited liability company or other entity designated by Board in
which the Company or a Subsidiary holds a substantial ownership interest,
directly or indirectly.

 

(ll) “Restricted Stock” means any Share issued with the restriction that the
holder may not sell, transfer, pledge or assign such Share and with such risks
of forfeiture and other restrictions as the Committee, in its sole discretion,
may impose (including any restriction on the right to vote such Share and the
right to receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

 

(mm) “Restricted Stock Award” means an Award granted to a Participant under
Section 6(d) hereof.

 

(nn) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.

 

(oo) “Shareholder Approval Date” means the date on which this Plan is approved
by shareholders of the Company eligible to vote in the election of directors, by
a vote sufficient to meet the requirements of Code Sections 162(m) (if
applicable) and 422, Rule 16b-3 under the Exchange Act (if applicable),
applicable requirements under the rules of any stock exchange or automated
quotation system on which the Shares may be listed on quoted, and other laws,
regulations and obligations of the Company applicable to the Plan.

 

(pp) “Shares” means the shares of common stock of the Company, par value $0.01
per share, and such other securities as may be substituted (or resubstituted)
for Shares pursuant to Section 10(c) hereof.

 

(qq) “Stock Appreciation Right” means a right granted to a Participant under
Section 6(c) hereof.

 

(rr) “Subsidiary” means any corporation or other entity in which the Company has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of

 

5



--------------------------------------------------------------------------------

the then outstanding securities or interests of such corporation or other entity
entitled to vote generally in the election of directors or in which the Company
has the right to receive 50% or more of the distribution of profits or 50% or
more of the assets on liquidation or dissolution.

 

(ss) “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or any Related Entity or with which the Company or any Related
Entity combines.

 

3. Administration.

 

(a) Authority of the Committee. The Plan shall be administered by the Committee,
except to the extent the Board elects to administer the Plan, in which case the
Plan shall be administered by only those directors who are Independent
Directors, in which case references herein to the “Committee” shall be deemed to
include references to the Independent members of the Board. The Committee shall
have full and final authority, subject to and consistent with the provisions of
the Plan, to select Eligible Persons to become Participants, grant Awards,
determine the type, number and other terms and conditions of, and all other
matters relating to, Awards, prescribe Award Agreements (which need not be
identical for each Participant) and rules and regulations for the administration
of the Plan, construe and interpret the Plan and Award Agreements and correct
defects, supply omissions or reconcile inconsistencies therein, and to make all
other decisions and determinations as the Committee may deem necessary or
advisable for the administration of the Plan. The terms and conditions
prescribed by the Committee in any Award Agreement may include, in the
discretion of the Committee, provisions requiring that a Participant forfeit
and/or repay to the Company all or any portion of the value of any Award in the
event that the Participant violates any noncompetition, nonsolicitation,
confidentiality or other agreement with the Company or any Related Entity. In
exercising any discretion granted to the Committee under the Plan or pursuant to
any Award, the Committee shall not be required to follow past practices, act in
a manner consistent with past practices, or treat any Eligible Person or
Participant in a manner consistent with the treatment of other Eligible Persons
or Participants.

 

(b) Manner of Exercise of Committee Authority. The Committee, and not the Board,
shall exercise sole and exclusive discretion on any matter relating to a
Participant then subject to Section 16 of the Exchange Act with respect to the
Company to the extent necessary in order that transactions by such Participant
shall be exempt under Rule 16b-3 under the Exchange Act. Any action of the
Committee shall be final, conclusive and binding on all persons, including the
Company, its Related Entities, Participants, Beneficiaries, transferees under
Section 10(b) hereof or other persons claiming rights from or through a
Participant, and shareholders. The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee. The Committee may delegate
to officers or managers of the Company or any Related Entity, or committees
thereof, the authority, subject to such terms as the Committee shall determine
to perform such functions, including administrative functions as the Committee
may determine, to the extent that such delegation will not result in the loss of
an exemption under Rule 16b-3(d)(1) for Awards granted to Participants subject
to Section 16 of the Exchange Act in respect of the Company and will not cause
Awards intended to qualify as “performance-based

 

6



--------------------------------------------------------------------------------

compensation” under Code Section 162(m) to fail to so qualify. The Committee may
appoint agents to assist it in administering the Plan.

 

(c) Limitation of Liability. The Committee and the Board, and each member
thereof, shall be entitled to, in good faith, rely or act upon any report or
other information furnished to him or her by any officer or Employee, the
Company’s independent auditors, Consultants or any other agents assisting in the
administration of the Plan. Members of the Committee and the Board, and any
officer or Employee acting at the direction or on behalf of the Committee or the
Board, shall not be personally liable for any action or determination taken or
made in good faith with respect to the Plan, and shall, to the extent permitted
by law, be fully indemnified and protected by the Company with respect to any
such action or determination.

 

4. Shares Subject to Plan.

 

(a) Limitation on Overall Number of Shares Available for Delivery Under Plan.
Subject to adjustment as provided in Section 10(c) hereof, the total number of
Shares available for delivery under the Plan shall be 1,500,000, reduced by any
awards outstanding under the Prior Plan on the Shareholder Approval Date. Any
Shares that are subject to Awards of Options or Stock Appreciation Rights shall
be counted against this limit as one (1) Share for every one (1) Share granted.
Any Shares that are subject to Awards other than Options or Stock Appreciation
Rights shall be counted against this limit as two (2) Shares for every one (1)
Share granted. Any Shares delivered under the Plan may consist, in whole or in
part, of authorized and unissued shares or treasury shares.

 

(b) Application of Limitation to Grants of Award. No Award may be granted if the
number of Shares to be delivered in connection with such an Award or, in the
case of an Award relating to Shares but settled only in cash (such as cash-only
Stock Appreciation Rights), the number of Shares to which such Award relates,
exceeds the number of Shares remaining available for delivery under the Plan,
minus the number of Shares deliverable in settlement of or relating to then
outstanding Awards. The Committee may adopt reasonable counting procedures to
ensure appropriate counting, avoid double counting (as, for example, in the case
of tandem or substitute awards) and make adjustments if the number of Shares
actually delivered differs from the number of Shares previously counted in
connection with an Award.

 

(c) Availability of Shares Not Delivered under Awards and Adjustments to Limits.

 

(i) If any Shares subject to an Award, or to an award under the Prior Plan that
is outstanding on the Shareholder Approval Date of the Plan, are forfeited,
expire or otherwise terminate without issuance of such Shares, the Shares shall,
to the extent of such forfeiture, expiration, or termination, again be available
for Awards under the Plan, subject to Section 4(c)(v) below.

 

(ii) In the event that any Option or other Award granted hereunder is exercised
through the tendering of Shares (either actually or by attestation) or by the
withholding of Shares by the Company, or withholding tax liabilities arising
from such Option or other Award are satisfied by the tendering of Shares (either
actually or by attestation) or by the

 

7



--------------------------------------------------------------------------------

withholding of Shares by the Company, then only the number of Shares issued net
of the Shares tendered or withheld shall be counted for purposes of determining
the maximum number of Shares available for grant under the Plan. In the event
that any option or award granted under the Prior Plan that is outstanding on the
Shareholder Approval Date of the Plan, is exercised through the tendering of
Shares (either actually or by attestation) or by the withholding of Shares by
the Company, or withholding tax liabilities arising from such options or awards
are satisfied by the tendering of Shares (either actually or by attestation) or
by the withholding of Shares by the Company, then the Shares so tendered or
withheld shall again be available for Awards under the Plan.

 

(iii) Substitute Awards shall not reduce the Shares authorized for grant under
the Plan or authorized for grant to a Participant in any period. Additionally,
in the event that a company acquired by the Company or any Related Entity or
with which the Company or any Related Entity combines has shares available under
a pre-existing plan approved by shareholders and not adopted in contemplation of
such acquisition or combination, the shares available for delivery pursuant to
the terms of such pre-existing plan (as adjusted, to the extent appropriate,
using the exchange ratio or other adjustment or valuation ratio or formula used
in such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for delivery under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Directors prior to such acquisition or combination.

 

(iv) Any Shares that again become available for grant pursuant to this Section
4(c) shall be added back as one (1) Share if such Shares were subject to Options
or Stock Appreciation Rights granted under the Plan or options or stock
appreciation rights granted under the Prior Plan, and two (2) Shares if such
Shares were subject to Awards other than Options or Stock Appreciation Rights
granted under the Plan.

 

(v) Notwithstanding anything in this Section 4(c) to the contrary and solely for
purposes of determining whether Shares are available for the delivery of
Incentive Stock Options, the maximum aggregate number of shares that may be
granted under this Plan shall be determined without regard to any Shares
restored pursuant to this Section 4(c) that, if taken into account, would cause
the Plan to fail the requirement under Code Section 422 that the Plan designate
a maximum aggregate number of shares that may be issued.

 

(d) No Further Awards Under Prior Plan. In light of the adoption of this Plan,
no further awards shall be made under the Prior Plan after the Shareholder
Approval Date.

 

5. Eligibility; Per-Person Award Limitations. Awards may be granted under the
Plan only to Eligible Persons. Subject to adjustment as provided in Section
10(c), in any fiscal year of the Company during any part of which the Plan is in
effect, no Participant may be granted (i) Options or Stock Appreciation Rights
with respect to more than 250,000 Shares or (ii) Restricted Stock, Deferred
Stock, Performance Shares and/or Other Stock-Based Awards with respect to more
than 250,000 Shares. In addition, the maximum dollar value payable to any one

 

8



--------------------------------------------------------------------------------

Participant with respect to Performance Units for any Performance Period is
$5,000,000 multiplied by the number of full years in the Performance Period. The
limit in the foregoing sentence shall apply separately to each Performance
Period, even though Performance Periods may overlap in time.

 

6. Specific Terms of Awards.

 

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 10(e)), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including terms requiring forfeiture of
Awards in the event of termination of the Participant’s Continuous Service and
terms permitting a Participant to make elections relating to his or her Award.
The Committee shall retain full power and discretion to accelerate, waive or
modify, at any time, any term or condition of an Award that is not mandatory
under the Plan. Except in cases in which the Committee is authorized to require
other forms of consideration under the Plan, or to the extent other forms of
consideration must be paid to satisfy the requirements of Florida law, no
consideration other than services may be required for the grant (but not the
exercise) of any Award.

 

(b) Options. The Committee is authorized to grant Options to any Eligible Person
on the following terms and conditions:

 

(i) Exercise Price. Other than in connection with Substitute Awards, the
exercise price per Share purchasable under an Option shall be determined by the
Committee, provided that such exercise price shall not be less than 100% of the
Fair Market Value of a Share on the date of grant of the Option and shall not,
in any event, be less than the par value of a Share on the date of grant of the
Option. If an Employee owns or is deemed to own (by reason of the attribution
rules applicable under Section 424(d) of the Code) more than 10% of the combined
voting power of all classes of stock of the Company (or any parent corporation
or subsidiary corporation of the Company, as those terms are defined in Sections
424(e) and (f) of the Code, respectively) and an Incentive Stock Option is
granted to such employee, the exercise price of such Incentive Stock Option (to
the extent required by the Code at the time of grant) shall be no less than 110%
of the Fair Market Value a Share on the date such Incentive Stock Option is
granted. Other than pursuant to Section 10(c), the Committee shall not be
permitted to (A) lower the exercise price per Share of an Option after it is
granted, (B) cancel an Option when the exercise price per Share exceeds the Fair
Market Value of the underlying Shares in exchange for another Award (other than
in connection with Substitute Awards), or (C) take any other action with respect
to an Option that may be treated as a repricing, without approval of the
Company’s shareholders.

 

(ii) Time and Method of Exercise. The Committee shall determine the time or
times at which or the circumstances under which an Option may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the time or times at which Options shall cease to
be or become exercisable following termination of Continuous Service or upon
other conditions, the methods by which the exercise price may be paid or deemed
to be paid (including in the discretion of the Committee a

 

9



--------------------------------------------------------------------------------

cashless exercise procedure to the extent that it does not violate the
prohibition on personal loans to executive officers and Directors imposed by the
Sarbanes-Oxley Act of 2002), the form of such payment, including, without
limitation, cash, Shares, other Awards or awards granted under other plans of
the Company or a Related Entity, or other property (including notes or other
contractual obligations of Participants to make payment on a deferred basis
provided that such deferred payments are not in violation of the Sarbanes-Oxley
Act of 2002, or any rule or regulation adopted thereunder or any other
applicable law), and the methods by or forms in which Shares will be delivered
or deemed to be delivered to Participants. Except under certain circumstances
contemplated by Section 9 or as may be set forth in an Award Agreement with
respect to the death or Disability of a Participant, Options shall not be
exercisable before the expiration of one year from the date the Option is
granted.

 

(iii) Incentive Stock Options. The terms of any Incentive Stock Option granted
under the Plan shall comply in all respects with the provisions of Section 422
of the Code. Anything in the Plan to the contrary notwithstanding, no term of
the Plan relating to Incentive Stock Options (including any Stock Appreciation
Right issued in tandem therewith) shall be interpreted, amended or altered, nor
shall any discretion or authority granted under the Plan be exercised, so as to
disqualify either the Plan or any Incentive Stock Option under Section 422 of
the Code, unless the Participant has first requested, or consents to, the change
that will result in such disqualification. Thus, if and to the extent required
to comply with Section 422 of the Code, Options granted as Incentive Stock
Options shall be subject to the following special terms and conditions:

 

(A) the Option shall not be exercisable more than ten years after the date such
Incentive Stock Option is granted; provided, however, that if a Participant owns
or is deemed to own (by reason of the attribution rules of Section 424(d) of the
Code) more than 10% of the combined voting power of all classes of stock of the
Company (or any parent corporation or subsidiary corporation of the Company, as
those terms are defined in Sections 424(e) and (f) of the Code, respectively)
and the Incentive Stock Option is granted to such Participant, the term of the
Incentive Stock Option shall be (to the extent required by the Code at the time
of the grant) for no more than five years from the date of grant; and

 

(B) the aggregate Fair Market Value (determined as of the date the Incentive
Stock Option is granted) of the Shares with respect to which Incentive Stock
Options granted under the Plan and all other option plans of the Company (and
any parent corporation or subsidiary corporation of the Company, as those terms
are defined in Sections 424(e) and (f) of the Code, respectively) during any
calendar year exercisable for the first time by the Participant during any
calendar year shall not (to the extent required by the Code at the time of the
grant) exceed $100,000.

 

10



--------------------------------------------------------------------------------

(c) Stock Appreciation Rights. The Committee may grant Stock Appreciation Rights
to any Eligible Person in conjunction with all or part of any Option granted
under the Plan or at any subsequent time during the term of such Option (a
“Tandem Stock Appreciation Right”), or without regard to any Option (a
“Freestanding Stock Appreciation Right”), in each case upon such terms and
conditions as the Committee may establish in its sole discretion, not
inconsistent with the provisions of the Plan, including the following:

 

(i) Right to Payment. A Stock Appreciation Right shall confer on the Participant
to whom it is granted a right to receive, upon exercise thereof, the excess of
(A) the Fair Market Value of one Share on the date of exercise over (B) the
grant price of the Stock Appreciation Right as determined by the Committee. The
grant price of a Stock Appreciation Right shall not be less than the Fair Market
Value of a Share on the date of grant, in the case of a Freestanding Stock
Appreciation Right, or less than the associated Option exercise price, in the
case of a Tandem Stock Appreciation Right. Other than pursuant to Section 10(c),
the Committee shall not be permitted to (A) lower the grant price per Share of a
Stock Appreciation Right after it is granted, (B) cancel a Stock Appreciation
Right when the grant price per Share exceeds the Fair Market Value of the
underlying Shares in exchange for another Award (other than in connection with
Substitute Awards), or (C) take any other action with respect to a Stock
Appreciation Right that may be treated as a repricing, without shareholder
approval. A Freestanding Stock Appreciation Right shall not be exercisable
before the expiration of one year from the date of grant, except under certain
circumstances contemplated by Section 9 or as may be set forth in an Award
Agreement with respect to the death or Disability of a Participant.

 

(ii) Other Terms. The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a Stock
Appreciation Right may be exercised in whole or in part (including based on
achievement of performance goals and/or future service requirements), the time
or times at which Stock Appreciation Rights shall cease to be or become
exercisable following termination of Continuous Service or upon other
conditions, the method of exercise, method of settlement, form of consideration
payable in settlement (recognizing that settlement in cash or property other
than Shares may cause the Award to be treated as a liability and therefore
subject to potentially unfavorable financial accounting treatment), method by or
forms in which Shares will be delivered or deemed to be delivered to
Participants, whether or not a Stock Appreciation Right shall be in tandem or in
combination with any other Award, and any other terms and conditions of any
Stock Appreciation Right.

 

(iii) Tandem Stock Appreciation Rights. Any Tandem Stock Appreciation Right may
be granted at the same time as the related Option is granted or, for Options
that are not Incentive Stock Options, at any time thereafter before exercise or
expiration of such Option. Any Tandem Stock Appreciation Right related to an
Option may be exercised only when the related Option would be exercisable and
the Fair Market Value of the Shares subject to the related Option exceeds the
exercise price at which Shares can be acquired pursuant to the Option. In
addition, if a Tandem Stock Appreciation Right exists with respect to less than
the full number of Shares covered by a related Option, then an exercise or
termination of such Option shall not reduce the number of Shares to which the
Tandem Stock Appreciation Right applies until the number of Shares then
exercisable under such Option equals the number of Shares to which the Tandem
Stock Appreciation Right applies. Any Option related to a Tandem Stock
Appreciation Right shall no longer be exercisable to the extent the Tandem Stock
Appreciation Right has been exercised, and any Tandem Stock Appreciation Right
shall no longer be exercisable to the extent the related Option has been
exercised.

 

11



--------------------------------------------------------------------------------

(d) Restricted Stock Awards. The Committee is authorized to grant Restricted
Stock Awards to any Eligible Person on the following terms and conditions:

 

(i) Grant and Restrictions. Restricted Stock Awards shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, or as otherwise provided in this Plan,
covering a period of time specified by the Committee (the “Restriction Period”).
The terms of any Restricted Stock Award granted under the Plan shall be set
forth in a written Award Agreement which shall contain provisions determined by
the Committee and not inconsistent with the Plan. The restrictions may lapse
separately or in combination at such times, under such circumstances (including
based on achievement of performance goals and/or future service requirements),
in such installments or otherwise, as the Committee may determine at the date of
grant or thereafter. Except to the extent restricted under the terms of the Plan
and any Award Agreement relating to a Restricted Stock Award, a Participant
granted Restricted Stock shall have all of the rights of a shareholder,
including the right to vote the Restricted Stock and the right to receive
dividends thereon (subject to any mandatory reinvestment or other requirement
imposed by the Committee). During the Restriction Period, subject to Section
10(b) below, the Restricted Stock may not be sold, transferred, pledged,
hypothecated, margined or otherwise encumbered by the Participant.

 

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service during the applicable
Restriction Period, the Participant’s Restricted Stock that is at that time
subject to a risk of forfeiture that has not lapsed or otherwise been satisfied
shall be forfeited and reacquired by the Company; provided that the Committee
may provide, by rule or regulation or in any Award Agreement, or may determine
in any individual case, that forfeiture conditions relating to Restricted Stock
Awards shall be waived in whole or in part in the event of terminations
resulting from specified causes.

 

(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.

 

(iv) Dividends and Splits. As a condition to the grant of a Restricted Stock
Award, the Committee may require or permit a Participant to elect that any cash
dividends paid on a Share of Restricted Stock be automatically reinvested in
additional Shares of Restricted Stock or applied to the purchase of additional
Awards under the Plan. Unless otherwise determined by the Committee, Shares
distributed in connection with a stock split or stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Shares or other property have been distributed.

 

(v) Minimum Vesting Period. Except for certain limited situations (including
termination of employment, a Change in Control referred to in Section 9, grants
to new hires to replace forfeited compensation, grants representing payment of
earned Performance Awards or other incentive compensation, or grants to
Directors), Restricted Stock Awards subject solely to future service
requirements shall have a Restriction Period of not less than three years from
date of grant (but permitting pro-rata vesting over such time).

 

12



--------------------------------------------------------------------------------

(e) Deferred Stock Award. The Committee is authorized to grant Deferred Stock
Awards to any Eligible Person on the following terms and conditions:

 

(i) Award and Restrictions. Satisfaction of a Deferred Stock Award shall occur
upon expiration of the deferral period specified for such Deferred Stock Award
by the Committee (or, if permitted by the Committee, as elected by the
Participant). In addition, a Deferred Stock Award shall be subject to such
restrictions (which may include a risk of forfeiture) as the Committee may
impose, if any, which restrictions may lapse at the expiration of the deferral
period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, as the Committee may determine. A
Deferred Stock Award may be satisfied by delivery of Shares, cash equal to the
Fair Market Value of the specified number of Shares covered by the Deferred
Stock, or a combination thereof, as determined by the Committee at the date of
grant or thereafter. Prior to satisfaction of a Deferred Stock Award, a Deferred
Stock Award carries no voting or dividend or other rights associated with Share
ownership.

 

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service during the applicable deferral
period or portion thereof to which forfeiture conditions apply (as provided in
the Award Agreement evidencing the Deferred Stock Award), the Participant’s
Deferred Stock Award that is at that time subject to a risk of forfeiture that
has not lapsed or otherwise been satisfied shall be forfeited; provided that the
Committee may provide, by rule or regulation or in any Award Agreement, or may
determine in any individual case, that forfeiture conditions relating to a
Deferred Stock Award shall be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part the forfeiture of any Deferred Stock Award.

 

(iii) Dividend Equivalents. Unless otherwise determined by the Committee at date
of grant, any Dividend Equivalents that are granted with respect to any Deferred
Stock Award shall be either (A) paid with respect to such Deferred Stock Award
at the dividend payment date in cash or in Shares of unrestricted stock having a
Fair Market Value equal to the amount of such dividends, or (B) deferred with
respect to such Deferred Stock Award and the amount or value thereof
automatically deemed reinvested in additional Deferred Stock, other Awards or
other investment vehicles, as the Committee shall determine or permit the
Participant to elect.

 

(f) Bonus Stock and Awards in Lieu of Obligations. The Committee is authorized
to grant Shares to any Eligible Persons as a bonus, or to grant Shares or other
Awards in lieu of obligations to pay cash or deliver other property under the
Plan or under other plans or compensatory arrangements, provided that, in the
case of Eligible Persons subject to Section 16 of the Exchange Act, the amount
of such grants remains within the discretion of the Committee to the extent
necessary to ensure that acquisitions of Shares or other Awards are exempt from
liability under Section 16(b) of the Exchange Act. Shares or Awards granted
hereunder shall be subject to such other terms as shall be determined by the
Committee.

 

(g) Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to any Eligible Person entitling the Eligible Person to receive
cash, Shares, other

 

13



--------------------------------------------------------------------------------

Awards, or other property equal in value to the dividends paid with respect to a
specified number of Shares, or other periodic payments. Dividend Equivalents may
be awarded on a free-standing basis or in connection with another Award. The
Committee may provide that Dividend Equivalents shall be paid or distributed
when accrued or shall be deemed to have been reinvested in additional Shares,
Awards, or other investment vehicles, and subject to such restrictions on
transferability and risks of forfeiture, as the Committee may specify.

 

(h) Performance Awards. The Committee is authorized to grant Performance Awards
to any Eligible Person payable in cash, Shares, or other Awards, on terms and
conditions established by the Committee, subject to the provisions of Section 8
if and to the extent that the Committee shall, in its sole discretion, determine
that an Award shall be subject to those provisions. The performance criteria to
be achieved during any Performance Period and the length of the Performance
Period shall be determined by the Committee upon the grant of each Performance
Award; provided, however, that a Performance Period shall be more than 12 months
and not more than 5 years. Except as provided in Section 9 or as may be provided
in an Award Agreement, Performance Awards will be distributed only after the end
of the relevant Performance Period. The performance goals to be achieved for
each Performance Period shall be conclusively determined by the Committee and
may be based upon the criteria set forth in Section 8(b), or in the case of an
Award that the Committee determines shall not be subject to Section 8 hereof,
any other criteria that the Committee, in its sole discretion, shall determine
should be used for that purpose. The amount of the Award to be distributed shall
be conclusively determined by the Committee. Performance Awards may be paid in a
lump sum or in installments following the close of the Performance Period or, in
accordance with procedures established by the Committee, on a deferred basis.

 

(i) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to any Eligible Person such other
Awards that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Shares, as deemed by the
Committee to be consistent with the purposes of the Plan. Other Stock-Based
Awards may be granted to Participants either alone or in addition to other
Awards granted under the Plan, and such Other Stock-Based Awards shall also be
available as a form of payment in the settlement of other Awards granted under
the Plan. The Committee shall determine the terms and conditions of such Awards.
Shares delivered pursuant to an Award in the nature of a purchase right granted
under this Section 6(i) shall be purchased for such consideration, (including
without limitation loans from the Company or a Related Entity and cashless
exercise programs, provided that such loans and cashless exercise programs are
not in violation of the Sarbanes-Oxley Act of 2002, or any rule or regulation
adopted thereunder or prohibiting personal loans to executive officers and
Directors of the Company and certain Related Entities any other applicable law)
paid for at such times, by such methods, and in such forms, including, without
limitation, cash, Shares, other Awards or other property, as the Committee shall
determine. Except for certain limited situations (including termination of
employment, a Change in Control referred to in Section 9, grants to new hires to
replace forfeited compensation, grants representing payment of earned
Performance Awards or other incentive compensation, or grants to Directors),
Other Stock-Based Awards subject solely to future service requirements shall be
subject to restrictions for a period of not less than three years from date of
grant (but permitting pro-rata vesting over such time).

 

14



--------------------------------------------------------------------------------

7. Certain Provisions Applicable to Awards.

 

(a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any Related Entity, or
any business entity to be acquired by the Company or a Related Entity, or any
other right of a Participant to receive payment from the Company or any Related
Entity. Such additional, tandem, and substitute or exchange Awards may be
granted at any time. If an Award is granted in substitution or exchange for
another Award or award, the Committee shall require the surrender of such other
Award or award in consideration for the grant of the new Award. In addition,
Awards may be granted in lieu of cash compensation, including in lieu of cash
amounts payable under other plans of the Company or any Related Entity, in which
the value of Stock subject to the Award is equivalent in value to the cash
compensation (for example, Deferred Stock or Restricted Stock), or in which the
exercise price, grant price or purchase price of the Award in the nature of a
right that may be exercised is equal to the Fair Market Value of the underlying
Stock minus the value of the cash compensation surrendered (for example, Options
or Stock Appreciation Right granted with an exercise price or grant price
“discounted” by the amount of the cash compensation surrendered).

 

(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided that in no event shall the term of any
Option or Stock Appreciation Right exceed a period of ten years (or in the case
of an Incentive Stock Option such shorter term as may be required under Section
422 of the Code).

 

(c) Form and Timing of Payment Under Awards; Deferrals. Subject to the terms of
the Plan and any applicable Award Agreement, payments to be made by the Company
or a Related Entity upon the exercise of an Option or other Award or settlement
of an Award may be made in such forms as the Committee shall determine,
including, without limitation, cash, Shares, other Awards or other property, and
may be made in a single payment or transfer, in installments, or on a deferred
basis. Any installment or deferral provided for in the preceding sentence shall,
however, be subject to the Company’s compliance with the provisions of the
Sarbanes-Oxley Act of 2002, the rules and regulations adopted by the Securities
and Exchange Commission thereunder, and all applicable rules of the Nasdaq Stock
Market or any national securities exchange on which the Company’s securities are
listed for trading and, if not listed for trading on either the Nasdaq Stock
Market or a national securities exchange, then the rules of the Nasdaq Stock
Market. The settlement of any Award may be accelerated, and cash paid in lieu of
Stock in connection with such settlement, in the discretion of the Committee or
upon occurrence of one or more specified events (in addition to a Change in
Control). Installment or deferred payments may be required by the Committee
(subject to Section 10(e) of the Plan, including the consent provisions thereof
in the case of any deferral of an outstanding Award not provided for in the
original Award Agreement) or permitted at the election of the Participant on
terms and conditions established by the Committee. Payments may include, without
limitation, provisions for the payment or crediting of a reasonable interest
rate on installment or deferred payments or the grant or crediting of Dividend
Equivalents or other amounts in respect of installment or deferred payments
denominated in Shares.

 

15



--------------------------------------------------------------------------------

(d) Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16 of the Exchange Act shall be exempt from Section 16
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant). Accordingly, if any provision of
this Plan or any Award Agreement does not comply with the requirements of Rule
16b-3 then applicable to any such transaction, such provision shall be construed
or deemed amended to the extent necessary to conform to the applicable
requirements of Rule 16b-3 so that such Participant shall avoid liability under
Section 16(b).

 

(e) Code Section 409A. If and to the extent that the Committee believes that any
Awards may constitute a “nonqualified deferred compensation plan” under Section
409A of the Code, the terms and conditions set forth in the Award Agreement for
that Award shall comply with, and be interpreted in a manner consistent with,
the applicable requirements of Section 409A of the Code.

 

8. Code Section 162(m) Provisions.

 

(a) Covered Employees. The Committee, in its discretion, may determine at the
time an Award is granted to an Eligible Person who is, or is likely to be, as of
the end of the tax year in which the Company would claim a tax deduction in
connection with such Award, a Covered Employee, that the provisions of this
Section 8 shall be applicable to such Award.

 

(b) Performance Criteria. If an Award is subject to this Section 8, then the
lapsing of restrictions thereon and the distribution of cash, Shares or other
property pursuant thereto, as applicable, shall be contingent upon achievement
of one or more objective performance goals. Performance goals shall be objective
and shall otherwise meet the requirements of Section 162(m) of the Code and
regulations thereunder including the requirement that the level or levels of
performance targeted by the Committee result in the achievement of performance
goals being “substantially uncertain.” One or more of the following business
criteria for the Company, on a consolidated basis, and/or for Related Entities,
or for business or geographical units of the Company and/or a Related Entity
(except with respect to the total shareholder return and earnings per share
criteria), shall be used by the Committee in establishing performance goals for
such Awards: (1) earnings per share; (2) revenues or margins; (3) royalties; (4)
cash flow; (5) operating margin; (6) return on assets, net assets, investment,
capital, operating revenue or equity; (7) economic value added; (8) direct
contribution; (9) income; net income; pretax earnings; earnings before interest
and taxes; earnings before interest, taxes, depreciation and amortization;
earnings after interest expense and before extraordinary or special items;
operating income; net operating income; income before interest income or
expense, unusual items and income taxes, local, state or federal and excluding
budgeted and actual bonuses which might be paid under any ongoing bonus plans of
the Company; (10) working capital or working capital management, including
inventory turnover and days sales outstanding; (11) management of fixed costs or
variable costs; (12) identification or consummation of investment opportunities
or completion of specified projects in accordance with corporate business plans,
including strategic mergers, acquisitions or divestitures; (13) total
shareholder return; (14) debt reduction; (15) market share; (16) entry into new
markets, either geographically or by business unit; (17) customer retention and
satisfaction; (18) strategic plan development and implementation, including
turnaround plans; and (19) stock price. Any of the

 

16



--------------------------------------------------------------------------------

above goals may be determined on an absolute or relative basis (e.g. growth in
earnings per share) or as compared to the performance of a published or special
index deemed applicable by the Committee including, but not limited to, the
Standard & Poor’s 500 Stock Index or a group of companies that are comparable to
the Company. The Committee shall exclude the impact of an event or occurrence
which the Committee determines should appropriately be excluded, including
without limitation (i) restructurings, discontinued operations, extraordinary
items, and other unusual or non-recurring charges, (ii) an event either not
directly related to the operations of the Company or not within the reasonable
control of the Company’s management, or (iii) a change in accounting standards
required by generally accepted accounting principles.

 

(c) Performance Period; Timing For Establishing Performance Goals. Achievement
of performance goals in respect of such Performance Awards shall be measured
over a Performance Period of more than 12 months and not more than five years,
as specified by the Committee. Performance goals shall be established not later
than the earlier of (i) 90 days after the beginning of any Performance Period
applicable to such Performance Awards, or (ii) the date on which 25% of the days
in the Performance Period have elapsed, or at such other date as may be required
or permitted for “performance-based compensation” under Code Section 162(m).

 

(d) Adjustments. The Committee may, in its discretion, reduce the amount of a
settlement otherwise to be made in connection with Awards subject to this
Section 8, but may not exercise discretion to increase any such amount payable
to a Covered Employee in respect of an Award subject to this Section 8. The
Committee shall specify the circumstances in which such Awards shall be paid or
forfeited in the event of termination of Continuous Service by the Participant
prior to the end of a Performance Period or settlement of Awards.

 

(e) Committee Certification. No Participant shall receive any payment under the
Plan unless the Committee has certified, by resolution or other appropriate
action in writing, that the performance criteria and any other material terms
previously established by the Committee or set forth in the Plan, have been
satisfied to the extent necessary to qualify as “performance based compensation”
under Code Section 162(m).

 

(f) Shareholder Reapproval of Performance Criteria. If and to the extent
required in order to qualify as “performance based compensation” under Code
Section 162(m), the performance criteria set forth in paragraph (a) of this
Section 8 and any other material terms of the performance goals used to measure
Performance Awards subject to this Section 8, shall be disclosed to and
reapproved by shareholders of the Company not later than the first meeting of
shareholders of the Company that occurs in the fifth year following the year in
which the Company’s shareholders previously approved the performance goals.

 

9. Change in Control.

 

(a) Effect of “Change in Control.” Subject to Section 9(a)(iv), and if and only
to the extent provided in the Award Agreement, or to the extent otherwise
determined by the Committee, upon the occurrence of a “Change in Control,” as
defined in Section 9(b):

 

(i) Any Option or Stock Appreciation Right that was not previously vested and
exercisable as of the time of the Change in Control, shall become immediately
vested and exercisable, subject to applicable restrictions set forth in
Section 10(a) hereof.

 

17



--------------------------------------------------------------------------------

(ii) Any restrictions, deferral of settlement, and forfeiture conditions
applicable to a Restricted Stock Award, Deferred Stock Award or an Other
Stock-Based Award subject only to future service requirements granted under the
Plan shall lapse and such Awards shall be deemed fully vested as of the time of
the Change in Control, except to the extent of any waiver by the Participant and
subject to applicable restrictions set forth in Section 10(a) hereof.

 

(iii) With respect to any outstanding Award subject to achievement of
performance goals and conditions under the Plan, the Committee may, in its
discretion, deem such performance goals and conditions as having been met as of
the date of the Change in Control.

 

(iv) Notwithstanding the foregoing, if in the event of a Change in Control the
successor company assumes or substitutes for an Option, Stock Appreciation
Right, Restricted Stock Award, Deferred Stock Award or Other Stock-Based Award,
then each outstanding Option, Stock Appreciation Right, Restricted Stock Award,
Deferred Stock Award or Other Stock-Based Award shall not be accelerated as
described in Sections 9(a)(i), (ii) and (iii). For the purposes of this Section
9(a)(iv), an Option, Stock Appreciation Right, Restricted Stock Award, Deferred
Stock Award or Other Stock-Based Award shall be considered assumed or
substituted for if following the Change in Control the award confers the right
to purchase or receive, for each Share subject to the Option, Stock Appreciation
Right, Restricted Stock Award, Deferred Stock Award or Other Stock-Based Award
immediately prior to the Change in Control, the consideration (whether stock,
cash or other securities or property) received in the transaction constituting a
Change in Control by holders of Shares for each Share held on the effective date
of such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
shares); provided, however, that if such consideration received in the
transaction constituting a Change in Control is not solely common stock of the
successor company or its parent or subsidiary, the Committee may, with the
consent of the successor company or its parent or subsidiary, provide that the
consideration to be received upon the exercise or vesting of an Option, Stock
Appreciation Right, Restricted Stock Award, Deferred Stock Award or Other
Stock-Based Award, for each Share subject thereto, will be solely common stock
of the successor company or its parent or subsidiary substantially equal in fair
market value to the per share consideration received by holders of Shares in the
transaction constituting a Change in Control. The determination of such
substantial equality of value of consideration shall be made by the Committee in
its sole discretion and its determination shall be conclusive and binding.
Notwithstanding the foregoing, on such terms and conditions as may be set forth
in an Award Agreement, in the event of a termination of a Participant’s
employment in such successor company (other than for Cause) within 24 months
following such Change in Control, each Award held by such Participant at the
time of the Change in Control shall be accelerated as described in Sections
9(a)(i), (ii) and (iii) above.

 

18



--------------------------------------------------------------------------------

(b) Definition of “Change in Control”. Unless otherwise specified in an Award
Agreement, a “Change in Control” shall mean the occurrence of any of the
following:

 

(i) The acquisition by any Person of Beneficial Ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than fifty percent (50%)
of either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities) (the
foregoing Beneficial Ownership hereinafter being referred to as a “Controlling
Interest”); provided, however, that for purposes of this Section 9(b), the
following acquisitions shall not constitute or result in a Change of Control:
(v) any acquisition directly from the Company; (w) any acquisition by the
Company; (x) any acquisition by any Person that as of the Effective Date owns
Beneficial Ownership of a Controlling Interest; (y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary; or (z) any acquisition by any corporation pursuant to a
transaction which complies with clauses (A), (B) and (C) of subsection (iii)
below; or

 

(ii) During any period of two (2) consecutive years (not including any period
prior to the Effective Date) individuals who constitute the Board on the
Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the Beneficial Owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any employee
benefit plan (or related trust) of the Company or such corporation resulting
from such Business Combination or any Person that as of the Effective Date owns
Beneficial Ownership of a Controlling Interest) beneficially owns, directly or
indirectly, fifty percent (50%) or more of the then outstanding shares of common
stock of the corporation resulting from such Business

 

19



--------------------------------------------------------------------------------

Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the Board of Directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

10. General Provisions.

 

(a) Compliance With Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Shares or payment of other benefits under any Award until completion
of such registration or qualification of such Shares or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to any stock exchange or automated quotation system upon
which the Shares or other Company securities are listed or quoted, or compliance
with any other obligation of the Company, as the Committee, may consider
appropriate, and may require any Participant to make such representations,
furnish such information and comply with or be subject to such other conditions
as it may consider appropriate in connection with the issuance or delivery of
Shares or payment of other benefits in compliance with applicable laws, rules,
and regulations, listing requirements, or other obligations.

 

(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest granted under the Plan shall be pledged, hypothecated or otherwise
encumbered or subject to any lien, obligation or liability of such Participant
to any party, or assigned or transferred by such Participant otherwise than by
will or the laws of descent and distribution or to a Beneficiary upon the death
of a Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than Incentive Stock Options and Stock Appreciation Rights in tandem
therewith) may be transferred to one or more Beneficiaries or other transferees
during the lifetime of the Participant, and may be exercised by such transferees
in accordance with the terms of such Award, but only if and to the extent such
transfers are permitted by the Committee pursuant to the express terms of an
Award Agreement (subject to any terms and conditions which the Committee may
impose thereon). A Beneficiary, transferee, or other person claiming any rights
under the Plan from or through any Participant shall be subject to all terms and
conditions of the Plan and any Award Agreement applicable to such Participant,
except as otherwise determined by the Committee, and to any additional terms and
conditions deemed necessary or appropriate by the Committee.

 

(c) Adjustments.

 

(i) Adjustments to Awards. In the event that any extraordinary dividend or other
distribution (whether in the form of cash, Shares, or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off,

 

20



--------------------------------------------------------------------------------

combination, repurchase, share exchange, liquidation, dissolution or other
similar corporate transaction or event affects the Shares and/or such other
securities of the Company or any other issuer such that a substitution,
exchange, or adjustment is determined by the Committee to be appropriate, then
the Committee shall, in such manner as it may deem equitable, substitute,
exchange or adjust any or all of (A) the number and kind of Shares which may be
delivered in connection with Awards granted thereafter, (B) the number and kind
of Shares by which annual per-person Award limitations are measured under
Section 5 hereof, (C) the number and kind of Shares subject to or deliverable in
respect of outstanding Awards, (D) the exercise price, grant price or purchase
price relating to any Award and/or make provision for payment of cash or other
property in respect of any outstanding Award, and (E) any other aspect of any
Award that the Committee determines to be appropriate.

 

(ii) Adjustments in Case of Certain Corporate Transactions. In the event of any
merger, consolidation or other reorganization in which the Company does not
survive, or in the event of any Change in Control, any outstanding Awards may be
dealt with in accordance with any of the following approaches, as determined by
the agreement effectuating the transaction or, if and to the extent not so
determined, as determined by the Committee: (a) the continuation of the
outstanding Awards by the Company, if the Company is a surviving corporation,
(b) the assumption or substitution for, as those terms are defined in Section
9(b)(iv) hereof, the outstanding Awards by the surviving corporation or its
parent or subsidiary, (c) full exercisability or vesting and accelerated
expiration of the outstanding Awards, or (d) settlement of the value of the
outstanding Awards in cash or cash equivalents or other property followed by
cancellation of such Awards (which value, in the case of Options or Stock
Appreciation Rights, shall be measured by the amount, if any, by which the Fair
Market Value of a Share exceeds the exercise or grant price of the Option or
Stock Appreciation Right as of the effective date of the transaction). The
Committee shall give written notice of any proposed transaction referred to in
this Section 10(c)(ii) a reasonable period of time prior to the closing date for
such transaction (which notice may be given either before or after the approval
of such transaction), in order that Participants may have a reasonable period of
time prior to the closing date of such transaction within which to exercise any
Awards that are then exercisable (including any Awards that may become
exercisable upon the closing date of such transaction). A Participant may
condition his exercise of any Awards upon the consummation of the transaction.

 

(iii) Other Adjustments. The Committee (and the Board if and only to the extent
such authority is not required to be exercised by the Committee to comply with
Section 162(m) of the Code) is authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards (including Performance
Awards, or performance goals relating thereto) in recognition of unusual or
nonrecurring events (including, without limitation, acquisitions and
dispositions of businesses and assets) affecting the Company, any Related Entity
or any business unit, or the financial statements of the Company or any Related
Entity, or in response to changes in applicable laws, regulations, accounting
principles, tax rates and regulations or business conditions or in view of the
Committee’s assessment of the business strategy of the Company, any Related
Entity or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Participant, and any
other circumstances deemed relevant; provided that no such adjustment shall be
authorized or made if and to the extent that such authority or the making of
such adjustment would cause

 

21



--------------------------------------------------------------------------------

Options, Stock Appreciation Rights, Performance Awards granted pursuant to
Section 8(b) hereof to Participants designated by the Committee as Covered
Employees and intended to qualify as “performance-based compensation” under Code
Section 162(m) and the regulations thereunder to otherwise fail to qualify as
“performance-based compensation” under Code Section 162(m) and regulations
thereunder.

 

(d) Taxes. The Company and any Related Entity are authorized to withhold from
any Award granted, any payment relating to an Award under the Plan, including
from a distribution of Shares, or any payroll or other payment to a Participant,
amounts of withholding and other taxes due or potentially payable in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company or any Related Entity and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Shares (recognizing that if and to the extent
that the Shares withheld exceed certain minimum statutory withholding
requirements, such withholding may cause the Award to be treated as a liability
subject to potential unfavorable financial accounting treatment) or other
property and to make cash payments in respect thereof in satisfaction of a
Participant’s tax obligations, either on a mandatory or elective basis in the
discretion of the Committee.

 

(e) Changes to the Plan and Awards. The Board may amend, alter, suspend,
discontinue or terminate the Plan, or the Committee’s authority to grant Awards
under the Plan, without the consent of shareholders or Participants, except that
any amendment or alteration to the Plan shall be subject to the approval of the
Company’s shareholders not later than the annual meeting next following such
Board action if such shareholder approval is required by any federal or state
law or regulation (including, without limitation, Rule 16b-3 or Code Section
162(m)) or the rules of any stock exchange or automated quotation system on
which the Shares may then be listed or quoted, and the Board may otherwise, in
its discretion, determine to submit other such changes to the Plan to
shareholders for approval; provided that, without the consent of an affected
Participant, no such Board action may materially and adversely affect the rights
of such Participant under any previously granted and outstanding Award. The
Committee may waive any conditions or rights under, or amend, alter, suspend,
discontinue or terminate any Award theretofore granted and any Award Agreement
relating thereto, except as otherwise provided in the Plan; provided that,
without the consent of an affected Participant, no such Committee or the Board
action may materially and adversely affect the rights of such Participant under
such Award. Notwithstanding anything to the contrary, the Committee shall be
authorized to amend any outstanding Option and/or Stock Appreciation Right to
reduce the exercise price or grant price without the prior approval of the
shareholders of the Company. In addition, the Committee shall be authorized to
cancel outstanding Options and/or Stock Appreciate Rights replaced with Awards
having a lower exercise price without the prior approval of the shareholders of
the Company.

 

(f) Limitation on Rights Conferred Under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a Related Entity; (ii) interfering in any
way with the right of the Company or a Related Entity to terminate any Eligible
Person’s or Participant’s Continuous Service at any time, (iii) giving an

 

22



--------------------------------------------------------------------------------

Eligible Person or Participant any claim to be granted any Award under the Plan
or to be treated uniformly with other Participants and Employees, or (iv)
conferring on a Participant any of the rights of a shareholder of the Company
unless and until the Participant is duly issued or transferred Shares in
accordance with the terms of an Award.

 

(g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Shares pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Shares, other Awards or other property, or
make other arrangements to meet the Company’s obligations under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant. The trustee of such trusts may be authorized to dispose of
trust assets and reinvest the proceeds in alternative investments, subject to
such terms and conditions as the Committee may specify and in accordance with
applicable law.

 

(h) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the shareholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable
including incentive arrangements and awards which do not qualify under Section
162(m) of the Code.

 

(i) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash or other consideration, the Participant
shall be repaid the amount of such cash or other consideration. No fractional
Shares shall be issued or delivered pursuant to the Plan or any Award. The
Committee shall determine whether cash, other Awards or other property shall be
issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.

 

(j) Governing Law. The validity, construction and effect of the Plan, any rules
and regulations under the Plan, and any Award Agreement shall be determined in
accordance with the laws of the State of Florida without giving effect to
principles of conflict of laws, and applicable federal law.

 

(k) Non-U.S. Laws. The Committee shall have the authority to adopt such
modifications, procedures, and subplans as may be necessary or desirable to
comply with provisions of the laws of foreign countries in which the Company or
its Subsidiaries may operate to assure the viability of the benefits from Awards
granted to Participants performing services in such countries and to meet the
objectives of the Plan.

 

(l) Plan Effective Date and Shareholder Approval; Termination of Plan. The Plan
shall become effective on the Effective Date, subject to subsequent approval,
within 12 months of its adoption by the Board, by shareholders of the Company
eligible to vote in the election of directors, by a vote sufficient to meet the
requirements of Code Sections 162(m) (if

 

23



--------------------------------------------------------------------------------

applicable) and 422, Rule 16b-3 under the Exchange Act (if applicable),
applicable requirements under the rules of any stock exchange or automated
quotation system on which the Shares may be listed or quoted, and other laws,
regulations, and obligations of the Company applicable to the Plan. Awards may
be granted subject to shareholder approval, but may not be exercised or
otherwise settled in the event the shareholder approval is not obtained. The
Plan shall terminate at the earliest of (a) such time as no Shares remain
available for issuance under the Plan, (b) termination of this Plan by the
Board, or (c) the tenth anniversary of the Effective Date. Awards outstanding
upon expiration of the Plan shall remain in effect until they have been
exercised or terminated, or have expired.

 

24



--------------------------------------------------------------------------------

FIRST AMENDMENT TO THE

PERRY ELLIS INTERNATIONAL, INC.

2005 LONG-TERM INCENTIVE COMPENSATION PLAN

 

THIS FIRST AMENDMENT, made effective as of this 7th day of June, 2005, by PERRY
ELLIS INTERNATIONAL, INC., a Florida corporation (the “Company”) to the PERRY
ELLIS INTERNATIONAL, INC. 2005 LONG-TERM INCENTIVE COMPENSATION PLAN (the
“Plan”).

 

W I T N E S S E T H:

 

WHEREAS, the Company did establish the Plan for the purpose of attracting,
motivating, retaining and rewarding high-quality executives and other key
employees, officers, directors, consultants and other persons who provide
services to the Company by enabling such persons to acquire or increase a
proprietary interest in the Company in order to strengthen the mutuality of
interests between such persons and the Company’s stockholders, and providing
such persons with performance incentives to expend their maximum efforts in the
creation of shareholder value.

 

WHEREAS, pursuant to Section 10(e) of the Plan, the Company reserved the right
to amend said Plan;

 

NOW, THEREFORE, effective as of the Effective Date of the Plan, shall be amended
as follows:

 

1. A new paragraph (e) shall be inserted under Section 4 of the Plan to read as
follows:

 

“(e) Additional Limitations for Certain Types of Awards.

 

The aggregate number of Shares that may be delivered under the Plan for any of
the following shall not exceed 150,000 Shares, subject to adjustments as
provided in Section 10(c):

 

(i) Restricted Stock Awards, Deferred Stock Awards, Bonus Stock and Other
Stock-Based Awards that are awarded for future service



--------------------------------------------------------------------------------

and that do not provide for a minimum vesting period of 3 years (with exceptions
to such minimum vesting for vesting on account of termination of Continuous
Service for any reason or by reason of death or Disability, or on account of a
Change in Control, grants in payment of earned Performance Awards or other
incentive compensation) (the foregoing minimum vesting period, subject to the
foregoing exceptions, is referred to as the “Minimum Vesting Requirements”);

 

(ii) Any grants of Shares to new hires that do not comply with the Minimum
Vesting Requirements; and

 

(iii) Any Awards described in (i) and (ii) above that are granted in a manner
that complies with the Minimum Vesting Requirements that are subsequently
amended or modified in a manner that would no longer satisfy the Minimum Vesting
Requirements (and that would not qualify for any of the exceptions referred to
in this provision).

 

The foregoing restrictions shall not apply with respect to Shares granted in
lieu of compensation (e.g., bonuses or director’s retainer fees) that otherwise
would be payable in cash or any other obligations of the Company to pay cash or
deliver other property under the Plan or under other plans or compensatory
arrangements.”

 

2. The last two sentences in paragraph (e) of Section 10 of the Plan, shall be
deleted and the following shall be substituted in their place:

 

“Notwithstanding the foregoing, any amendment to increase the number of Shares
available under Section 4 for delivery under the Plan shall be subject to the
approval of the Company’s shareholders no later than the annual meeting next
following such amendment.”

 

3. In all other respects, the Plan shall remain unchanged by this Amendment.